DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that “Applicant has amended claim 8 to depend from claim 1. As such, claim 8 now includes all the limitations of claim 1. Applicant submits that there would not be an undue burden would not be presented to the Examiner by maintaining all of the claims in this application since the claimed subject matter is now sufficiently related such that an undue burden would not be presented to the Examiner by maintaining all of the claims in this application.” This is not found persuasive because the restriction was based on the claims as filed on January 14, 2021, and applicant did not point out any errors with the restriction requirement as it pertains to the claims as filed on January 14, 2021. Furthermore, as explained below, the product and process claims still lack unity of invention, since the limitations that are shared by the product and process claims (i.e., the limitations of claim 1) still do not make a contribution over the prior art in view of Ochiai et al. (US 2010/0295277 A1). Furthermore, restrictions based on a lack of unity of invention do not have a burden requirement.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas generator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 1, line 23, “shows that” should be changed to --shows--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, “apapted” should be changed to --adapted--.  Appropriate correction is required.
3 is objected to because of the following informalities:  In line 2, “equal” should be changed to --equal to--.  Appropriate correction is required.
As an additional note, the status identifiers for claims 1, 10 and 11 of the claims filed on February 14, 2022 should have been (Currently Amended).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al. (US 2010/0295277 A1). Ochiai discloses an airbag 31 comprising a first end (the end opposite the “distal” end – see paragraph 0035), a second end (the “distal” end – see paragraph 0035), and a third end (at the center of the second rolled portion 49b), the third end formed by folding the airbag between the first end and the second end, the second end and the third end are free ends of the airbag, and the first end is used for fixing the airbag to a mounting position; and the airbag further includes a first rolled portion 49a and a second rolled portion 49b when in a stored state, the second end located in the first rolled portion, the third end located in the second rolled portion, the second end located outside of the second rolled portion, and the third end located outside of the first rolled portion (Fig. 5(a)). The first rolled portion and the second rolled portion have a same rolling direction (Fig. 5(a)). A first cross-sectional area of the first rolled portion is equal to a second cross-sectional area of the second rolled portion when the airbag is in a stored state (Fig. 5(a)). The first rolled portion and the second rolled portion .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 2010/0295277 A1) in view of Wang et al. (WO 2017/166882 A1 / US 2020/0298788 A1 - US 2020/0298788 A1 is used as an English equivalent of WO 2017/166882 A1). Ochiai teaches the limitations of claim 5, as explained above. Ochiai does not teach the limitations of claims 6 and 7. Wang teaches a mounting device 300 configured to fix an airbag 100 to a corresponding mounting position, the mounting device being fixed to a first end (e.g., “second end (12)” – see Figs. 5-8; see also paragraph 0046) of the airbag, wherein the mounting device is configured as a fastener surrounding the airbag, and a portion of the fastener is fixed to the first end of the airbag assembly (paragraph 0046). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag assembly as taught by Ochiai with a mounting device as taught by Wang in order to fix the airbag to a corresponding mounting position of the vehicle (paragraph 0046). Such a combination would advantageously “maintain the shape of the airbag” and provide for easy mounting of the airbag assembly (paragraph 0046).
s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 2010/0295277 A1) in view of Mazanek et al. (DE 102006041704 A1). Ochiai teaches the limitations of claim 5, as explained above. Ochiai does not teach the limitations of claims 6 and 7. Mazanek teaches a mounting device configured to fix an airbag 10 to a corresponding mounting position, the mounting device being fixed to a first end 12 of the airbag, wherein the mounting device is configured as a fastener 20 surrounding the airbag, and a portion (e.g., 22) of the fastener is fixed to the first end of the airbag assembly (abstract; paragraph 0021 of the English translation). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag assembly as taught by Ochiai with a mounting device as taught by Mazanek in order to fasten the airbag to the vehicle (abstract of Mazanek).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 2010/0295277 A1) in view of Kawabe et al. (US 2008/0315565 A1). Ochiai teaches the limitations of claim 5, as explained above. Ochiai does not teach the limitations of claims 6 and 7. Kawabe teaches a mounting device configured to fix an airbag 30 to a corresponding mounting position, the mounting device being fixed to a first end of the airbag, wherein the mounting device is configured as a fastener 57 surrounding the airbag (at least at the insertion port 39), and a portion of the fastener is fixed to the first end of the airbag assembly. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag assembly as taught by Ochiai with a mounting device as taught by Kawabe so that an end of the inflator is easily accessible to facilitate connection of a harness to an end of the inflator (paragraph 0041 of Kawabe).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614